DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Preliminary Amendment, received 8-31-2020, is acknowledged.  Claims 3-18 have been amended.  Claims 20-24 have been canceled.
Claims 1-19 are pending and under consideration.
Specification
The disclosure is objected to because of the following informalities:
Page 1, line 11, "Mycobacterium tuberculosis" should be in italics.
Page 6, line 31, "m/z" should be in italics.
Page 13, lines 19, 22, "m/z" should be in italics.
Page 14, line 37, "m/z" should be in italics.
Page 15, line 24, "m/z" should be in italics.
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following:  line 3, "(m/z)" should be "(m/z)" for consistency with page 6, line 19, in the specification.  Appropriate correction is required.
Claim 9 is objected to because of the following:  line 3, "(m/z)" should be "(m/z)".  Appropriate correction is required.
Claim 11 is objected to because of the following:  line 3, "(m/z)" should be "(m/z)".  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 18 is the method of claim 1, further comprising analysing the sample of sweat to determine the presence therein of one or more markers which indicate that the level of Tuberculosis infection is declining or increasing.
	The metes and bounds of what constitutes "one or more markers which indicate that the level of Tuberculosis infection is declining or increasing" is unclear.  Thus, it is unclear what substances may be included in or excluded from the scope of the claim.
	It is unclear how the detecting the mere presence of a marker indicates that the level of Tuberculosis infection is declining or increasing.
	Claim 19 depends from claim 18, but does not clarify the issues.
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19 is the method of claim 18, wherein the one or more markers comprises one or more toxins.
	Claim 18 is the method of claim 1, further comprising analysing the sample of sweat to determine the presence therein of one or more markers which indicate that the level of Tuberculosis infection is declining or increasing.
	It is unclear what toxins may be included in or excluded from the scope of the claims.  For example, is a clostridial toxin included in or excluded from the "one or markers"?
Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detection of a Tuberculosis medication and/or metabolite thereof when a sample of sweat is taken up to 3 hours after said Tuberculosis medication is administered, does not reasonably provide enablement for said detection of Tuberculosis medication in a sweat sample at any time beyond 3 hours following an administration of Tuberculosis medication. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 	
	Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the quantity of experimentation necessary, (7) the relative skill of those in the art, and (8) the breadth of the claims.  
	The nature of the invention – methods of determining whether a subject has taken a dose of Tuberculosis medication, the method comprising: analysing using mass spectrometry a sample of sweat obtained from the subject to determine the presence therein of Tuberculosis medication and/or a metabolite thereof; wherein the sample of sweat is obtained in the form of a skin-print.
	 The state of the prior art teaches methods of analyzing a skin-print using mass spectrometry. (WO2015/028785 A1, 5 March 2015; WO2015/168,724, 12 November 2015))
	However, the prior art does not teach utilizing said skin-print analysis for determine the presence of a Tuberculosis medication in a sample of sweat.
	Thus, there is a lack of predictability that one can: (i) detect specific Tuberculosis medication and/or a metabolite thereof in a sample of sweat; and (ii) said detection can occur in sweat samples collected at times longer than 3 hours after said Tuberculosis medication is administed.
	The amount of direction or guidance present in the instant specification is insufficient for the extremely broad scope of the instant claims.  The instant specification contains seven working examples.  However, the examples teach what while said samples tested indicate that said Tuberculosis medication and/or a metabolite thereof can be detected at 2 and 3 hours following administration, no evidence of said Tuberculosis medication and/or a metabolite thereof can be detected at 72 hours post administration.
	Thus, the quantity of experimentation necessary to determine when and if a Tuberculosis medication and/or a metabolite thereof can be detected in a sample of sweat collected at > 3 hours post administration of said medication constitutes merely an invitation to experiment with all Tuberculosis medications, all doses of said Tuberculosis medications, and all times post administration, even given the relative skill of those in the art of Tuberculosis medications.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        September 14, 2021